DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a

the term “means” or “step” or the generic placeholder is modified by 
functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by
sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

printer device in claims 11, 12, 16 and 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11, line 6 (and in line 15), “the label sheet assembly” lacks antecedent
basis in that the claim up to that point has not yet recited a formation of a label sheet assembly.

Claim 11, lines 7-8 (and in line 8), “said liner sheet layer” lacks antecedent basis 
in that the claim previously recites a “liner sheet” without the use of “layer” 
therewith.

Claim 11 is indefinite in that the claim ends with “assembly; and”. This indicates
that another limitation may follow – yet one is not present. Also, every 
claim is required to end in a period where claim 11 does not. 

Claim 11 is indefinite in that it references “the cut line that defines at least one
label” in lines 13-14. Yet, it is not clear if this refers to the cut line in line 10
or a different cut line. It is suggested that “and the matrix portion” be inserted after “one label” in line 14 if “the cut line” in line 13 refers to the cut line in line 10. Clarification is respectively requested.

Claim 12, line 2, “the label sheet assembly” lacks antecedent basis.

Claim 16, lines 2, “the liner layer” lacks antecedent basis.

Claim 16, lines 2-3, “the label sheet assembly” lacks antecedent basis.

Claim 17, line 2, “the label sheet assembly” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Popat (US 5,997,683).

Claim 11, Popat teaches a method of providing a label sheet assembly configured to be processed through a printer device (note: the limitation of the assembly being configured to be processed through a printer device is an intended use limitation and does not provide a method-step limitation to the claimed method; c1 ¶2). The method comprises the following: 
●providing a sheet assembly 20 having a facestock layer 46, an adhesive layer 49, and a liner sheet 48, the facestock layer 46  includes a first edge with an opposite second edge, and a third edge with an opposite fourth edge such that the edges intersect to form a generally rectangular sheet assembly 20 (c4 ¶s2-4; Figs 1 and 4) (note: the limitation of “wherein the first and second edges define a feed direction such that the label sheet assembly is configured to be fed into a printer device from the first edge or the second edge” is an intended use limitation and does not provide a method-step limitation to the claimed method), said liner sheet {9246710: }48 is attached to the facestock layer 46 with said adhesive layer 49 between said liner sheet 48 and said facestock layer 46; 
●cutting a cut line into the facestock layer 46 to define at least one label 34 and a
matrix portion (Fig1; c4 ¶2-4); and 
●cutting a plurality of discontinuous cut lines 32, 40 and 42 in the facestock layer 46 along the matrix portion wherein the plurality of discontinuous cut lines 32, 40 and 42 

Claim 12, the limitation of feeding the sheet assembly 20 into a printer device to print indicia thereon is part of the intended use limitations in claim 11; however, it is noted that Popat does teach feeding the sheet assembly 20 into a printer device to print indicia thereon (c5 ¶1)

Claims 16-17, the method of claim 11, wherein said discontinuous cut lines reduce bending of the matrix portion relative to the liner sheet 48 when the sheet assembly 20 is processed through a printer device (c4 ¶2-4) – although the limitation of processing the sheet assembly refers to the intended use limitation in claim 11. With respect to reduce lifting or shifting during processing through a printer device – it is noted that recognizing another advantage (reducing lifting or shifting) which would flow from suggestions of the prior art (which teach each claimed limitations) cannot be the basis for patentability. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); and this also applies to the limitation of claim 17 of curling – where sending the sheet assembly 20 through a printer refers to the intended use recited in claim 11.

Claim 18, Popat teaches that the discontinuous cut lines 32, 40 and 42 extend between the at least one label and the first, second, third, and fourth edges (Fig1).  
Claim 19, Popat teaches that the discontinuous cut lines 32, 40 and 42 are generally parallel relative to each other.  

Claim 20, Popat teaches at least one weakened separation line 32, 40 and 42 that extends from the first edge to the second edge.

Allowable Subject Matter
Claim(s) 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter. 

For claim 13, the prior art of record does not teach or suggest that in Popat the plurality of discontinuous cut lines positioned adjacent along either the first edge or the second edge and have a generally diagonal orientation relative to the first and second edges along the feed direction of the sheet assembly.

Claim 14, the prior art of record does not teach or suggest that in Popat cutting a first group of the plurality of discontinuous cut lines oriented in a first generally diagonal orientation and a second group of the plurality of discontinuous cut lines oriented in a second generally diagonal orientation wherein the first group have an opposite diagonal 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LINDA L GRAY/Primary Examiner, Art Unit 1745